Citation Nr: 1121045	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  06-38 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include psychosis, schizophrenia, depression, and an anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2006 and May 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which declined to reopen the Veteran's claim of entitlement to service connection for schizophrenia.  

At the outset, the Board notes that, in an unappealed rating decision dated in November 1974, the RO denied entitlement to service connection for latent type schizophrenia and active psychosis.  In this regard, the Board notes that, at the time of the November 1974 rating decision, the Veteran had only been diagnosed with psychosis, latent type schizophrenia, and anxiety.  The Veteran filed the present claim for a mental disorder, schizophrenia, and a nervous disorder in May 2005, and the record now reveals that the Veteran is currently undergoing treatment for diagnoses of schizophrenia and depression.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Not surprisingly, because Clemons had not yet been issued when this case was adjudicated, the RO has not considered alternative current conditions within the scope of the filed claim.  Thus, rather than determining whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for schizophrenia, a de novo review of the issue of entitlement to service connection for an acquired psychiatric disorder, to include psychosis, schizophrenia, anxiety, and depression, is warranted, and the issue has been re-characterized as reflected on the cover page.  See 38 C.F.R. § 3.156(c) (2010); see also Clemons v. Shinseki, 23 Vet.App. 1, 5-6 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, further attempts should be made to obtain a complete copy of the Veteran's VA treatment records, and the Veteran should be afforded a VA examination assessing whether he currently has an acquired psychiatric disorder that is etiologically related to his military service.  
 
The Veteran essentially contends that service connection is warranted for his currently diagnosed schizophrenia.  Specifically, the Veteran asserts that, insofar as his psychosis and/or schizophrenia developed a year and a half after separation from service, this condition was incurred during, or caused by, his military service.  See May 2005 claim and November 2006 substantive appeal.  

A review of the Veteran's service treatment records reveals that, at the time of his September 1969 and September 1970 pre-induction examinations, the Veteran was found to be psychiatrically normal, with no psychiatric disorders noted.  Subsequently, in May 1971, the Veteran sought treatment for feelings of nervousness.  At that time, the doctor noted that this was the Veteran's third episode of hyper-ventilation since his entry into service four months earlier.  No psychiatric diagnosis was rendered at that time; however, the Veteran was prescribed Valium, to be taken as needed.  Thereafter, at his November 1972 separation examination, a psychiatric examination was again normal and no psychiatric disorders were noted.  

Post-service, in July 1974, only 18 months after separation from service, the Veteran was hospitalized for three months at a VA Medical Center for psychosis and anxiety, and psychiatric testing conducted during this hospitalization resulted in a diagnosis of schizophrenia, latent type.  In this regard, the Board notes that, upon his admission to the hospital, the Veteran was noted to have an inappropriate and confused affect, impaired insight, an agitated manner, vague auditory hallucinations, difficulty with sleeping, and had reportedly gone into the street naked and agitated.  Additionally, the Board notes that a subsequent October 1974 hospitalization summary indicates that the Veteran had been admitted to the hospital with somatic complaints of insomnia, bizarre behavior, aloofness, psychosis of an obvious delusional quality, hallucinations, regressed behavior, and a most inappropriate affect.  Finally, the Board notes that, upon discharge, the Veteran was prescribed several anti-psychotic medications, including Mellaril and Stelazine.

A review of the record also reflects that, following his discharge from the VA hospital in October 1974, the Veteran was again hospitalized for his psychiatric symptomatology for three months in 1975 at Julia Hospital, and for over three years (i.e., from August 1976 to November 1979) at the Hato Rey Psychiatric Hospital's MEPSI Center.  Additionally, the Veteran has reported receiving VA psychiatric treatment in Connecticut from 1983 to 1984, and has been undergoing fairly regular VA psychiatric treatment for schizophrenia and depression at the Medical Center in San Juan, the Commonwealth of Puerto Rico, since 2001.  Further, in his May 2005 claim, the Veteran provided competent reports of a continuity of psychiatric symptomatology since March 1974.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

As such, because there is competent evidence of record indicating that the Veteran was treated for nervousness during service; was diagnosed with, and hospitalized for, schizophrenia within 18 months of separation from service; has experienced a continuity of psychiatric symptomatology since March 1974; and is currently being followed for diagnoses of schizophrenia and depression, a medical opinion addressing whether the Veteran currently has an acquired psychiatric disorder that is related to service is necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the Board notes that a review of the record reveals that some of the Veteran's relevant private treatment records have not yet been associated with the claims file.  Specifically, during a November 2004 psychiatric evaluation, the Veteran reported that he had been under psychiatric care at "ADTC" in 2003; however, to date, no psychiatric treatment records dated 2003 have been associated with the claims file.  In this regard, the Board notes that VA has a duty to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include private medical records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  Accordingly, the Board finds that efforts should be made on remand to obtain a complete copy of all of the Veteran's outstanding private treatment records.  

Finally, the Board notes that a review of the record reveals that some of the Veteran's relevant VA treatment records have not yet been associated with the claims file.  Specifically, the Board notes that, at a September 2001 VA psychiatric evaluation, the doctor noted that he expected the Veteran stay at the Mental Health Clinic for two months to one year; however, to date, no records of a 2001 stay at the Mental Health Clinic is of record.  Additionally, the Board notes that, although VA treatment records dated from November 2004 to September 2006 indicate that the Veteran had been undergoing regular VA psychiatric treatment, records of treatment from September 2001 to November 2004 have not been associated with the claims file.  Finally, the Board notes that, at a December 2007 general VA examination, the examiner reported that the Veteran was being followed regularly by the VA psychiatric clinic for schizophrenia and depression; however, to date, records of treatment dated from September 2006, forward, have not been associated with the claims file.  Accordingly, on remand the RO/AMC should make arrangements to obtain a complete copy of the Veteran's VA psychiatric treatment records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment with respect to all private health care providers who have treated his psychosis, schizophrenia, depression and/or anxiety, to specifically include treatment records from ADTC, dated in 2003.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records identified by the Veteran.  If these records are not available, request that the doctors provide a negative reply.  Additionally, if these records are unavailable, the Veteran should be notified in accordance with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  The RO/AMC should make arrangements to obtain a complete copy of the Veteran's psychiatric treatment records, to specifically include any records of hospitalization, from the VA Medical Center in San Juan, the Commonwealth of Puerto Rico, dated from September 2001 to November 2004, and from September 2006, forward.  If these records are not available, a negative reply must be provided.  Additionally, if these records are unavailable, the Veteran should be notified in accordance with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  Once the foregoing development has been completed, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide an opinion as to the diagnosis of any acquired psychiatric disorder(s) found to be present.  In this regard, the Board notes that the record reflects that the Veteran is currently being followed for schizophrenia and depression. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

Additionally, if the examiner finds that the Veteran currently has a psychotic disorder, such as schizophrenia, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychotic disorder had its clinical onset within a year following separation from service (i.e., prior to January 1974).  

In providing these opinions, the examiner should specifically acknowledge and discuss the fact that the Veteran was treated for nervousness during service in May 1971, and was hospitalized for psychosis, anxiety, and schizophrenia within 18 months of separation from service.  Additionally, the examiner should specifically acknowledge and consider the Veteran's reports (which for purposes of providing this opinion, should be accepted as credible) regarding a continuity of psychiatric symptomatology since March 1974.  
 
The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.

5.  Finally, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


